Case 3:19-cv-10041-FLW-TJB Document1 Filed 01/24/19 Page 1 of 10 PagelD: 1

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

SENECA SPECIALTY INSURANCE
COMPANY,

Plaintiff,
Vv. : No.
TOP CLASS CONSTRUCTION, INC. and
ALL TECH CARPENTRY CONTRACTORS,

LLC,

Defendants.

 

COMPLAINT FOR DECLARATORY JUDGMENT
Plaintiff Seneca Specialty Insurance Company, by and through
its undersigned counsel, Kennedys CMK LLP, as and for its Complaint

for Declaratory Judgment states as follows:

NATURE OF THE ACTION

 

1. This is an action for declaratory judgment pursuant to
Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C. §
2201, in which Plaintiff Seneca Specialty Insurance Company
(“Seneca”) seeks to resolve an actual controversy as to Seneca’s
obligations, if any, in connection with a commercial general
liability insurance policy (the “Seneca Policy”) issued by Seneca
to Defendant, Top Class Construction, Inc. (“Top Class”).

2. Seneca seeks a declaration that it does not owe any duty
to defend or indemnify Top Class or Defendant All-Tech Carpentry

Contractors, LLC (“All-Tech”) with respect to the claims alleged
Case 3:19-cv-10041-FLW-TJB Document1 Filed 01/24/19 Page 2 of 10 PagelD: 2

against Top Class and against All-Tech in an _ underlying
construction defect action, captioned The Pointe at Turnbury
Condominium Association, Inc. v. PPSD Development Company, LLC, et
al., Superior Court of New Jersey, Middlesex County, Docket No.
MID-L-7211-17 (“Underlying Action”).

3. There is a real, substantial and justiciable issue in
controversy between Seneca and Top Class, and between Seneca and
All-Tech, regarding their respective rights and obligations under
the policy issued to Top Class by Seneca, with respect to the
Underlying Action.

4, A judicial determination and a declaration of the rights
and obligations of the parties is necessary and appropriate because
Seneca has no other remedy at law which will adequately resolve
the current controversy.

JURISDICTION AND VENUE

5. This is an action for declaratory judgment pursuant to
28 U.S.C. § 2201 and Rule 57 of the Federal Rules of Civil
Procedure.

6. The Court has jurisdiction over this matter pursuant to
28 U.S.C. § 1332(a), as this action is between citizens of
different states and the amount in controversy exceeds $75,000.

7. Venue is proper in the Eastern District of Pennsylvania

pursuant to 28 U.S.C. § 1391(b) (1), as Defendant Top Class
Case 3:19-cv-10041-FLW-TJB Document1 Filed 01/24/19 Page 3 of 10 PagelD: 3

Construction, Inc. is a corporation that is deemed to reside within
the judicial district of the Eastern District of Pennsylvania.
THE PARTIES

8. Seneca Specialty Insurance Company (“Seneca”) is a
corporation domiciled in the State of Delaware with its principal
place of business in the State of New York. At all times relevant
to this action, Seneca was and is an eligible excess and surplus
lines insurer in the Commonwealth of Pennsylvania.

9, Upon information and belief, Defendant Top Class
Construction, Inc. (“Top Class”) is a corporation domiciled in
Pennsylvania, with a principal place of business at 6942 Souder
Street, Philadelphia, Pennsylvania, 19149.

10. Upon information and belief, All Tech Carpentry
Contractors, LLC is a New Jersey limited liability company.

FACTUAL ALLEGATIONS

A. The Underlying Action

 

ll. On December 6, 2017, The Pointe at Turnbury Condominium
Association, Inc. filed a Complaint against numerous defendants,
including All Tech, alleging various construction defects at The
Pointe at Turnbury (“Project”). The Complaint alleged that All
Tech had contracted to perform framing work at the Project.

12. The Complaint alleges that All Tech, among other
defendants, negligently constructed, planned, designed, developed,

repaired or maintained “the buildings, facades, roofs and common
Case 3:19-cv-10041-FLW-TJB Document1 Filed 01/24/19 Page 4 of 10 PagelD: 4

elements” causing alleged “failure of siding on buildings, roofs
and water infiltration to various units.”

13. The Complaint sets forth causes of action against All
Tech for breach of contract, breach of warranties, negligence,
violations of the Consumer Fraud Act, strict liability and
“defective materials.”

14. On March 16, 2018, All Tech filed a Third-Party Complaint
(“TPC”) against a number of third-party defendants, including Top
Class.

15. The TPC alleges that Top Class had entered into a
contract with All Tech and had provided “services relative to
framing” at the Project. Based on those allegations, the TPC sets
forth causes of action against Top Class for contribution and
indemnification under the Joint Tortfeasor’s Contribution Action,
N.J.S.A. 2A:53A-1 et seg., contractual indemnification, breach of
contract to procure insurance coverage, and breach of contract.
B. Seneca Policy

16. Seneca issued a commercial general liability policy
(“Seneca Policy”) to Top Class, policy number BAG-1018077, which
became effective on December 11, 2012, and was cancelled for non-
payment effective February 28, 2013. (See Policy attached as
Exhibit “A”.)

17. All Tech first provided notice to Seneca of the

Underlying Action by letter dated May 1, 2018, and demanded that
Case 3:19-cv-10041-FLW-TJB Document1 Filed 01/24/19 Page 5 of 10 PagelD: 5

Seneca provide All Tech with a defense and indemnification as an
additional insured.

18. Seneca disclaimed coverage to All Tech by letter dated
May 8, 2018.

19. Following receipt of notice of the Underlying Action,
Seneca made numerous attempts to contact Top Class, but Top Class
did not respond to those attempts and did not provide notice or
information to Seneca as to the Underlying Action.

20. By letter dated June 18, 2018, Seneca disclaimed coverage
to Top Class with regard to the claims asserted in the Underlying
Action.

21. Seneca issued a supplemental disclaimer to Top Class by
letter dated October 22, 2018.

COUNT I
DECLARATORY JUDGMENT - TOP CLASS

22. Seneca incorporates herein by reference the allegations
set forth in paragraphs 1 through 21 as though set forth at length
herein.

23. Pursuant to 28 U.S.C. § 2201, Seneca seeks judgment
declaring that the Seneca Policy does not, for the following
reasons, afford coverage to Top Class for the claims asserted

against it in the Underlying Action:
Case 3:19-cv-10041-FLW-TJB Document1 Filed 01/24/19 Page 6 of 10 PagelD: 6

a. The claims asserted against Top Class in the Underlying
Action do not seek damages for “property damage”, as
that term is defined in the Seneca Policy.

b. The claims asserted against Top Class in the Underlying
Action do not seek damages for “property damage” caused
by an “occurrence,” as those terms are defined in the
Seneca Policy;

on Any claim for alleged “property damage” is for “property
damage” that did not take place during the policy period
of the Seneca Policy;

d. Any claim for alleged “property damage” is for “property
damage” to the part of property that must be repaired or
replaced because Top Class’s “work” was incorrectly
performed on it, and/or resulted from damage to the part
of real property that Top Class or its subcontractors
had been working on and arose from those operations, and
therefore is barred by exclusion j3(5) and j(6) contained
in the Seneca Policy;

e. Any claim for alleged “property damage” is for “property
damage” to “your product,” as those terms are defined by
the Seneca Policy, and is barred by exclusion (k) in the
Seneca Policy;

f. To the extent any claim is for alleged “property damage”

which would not have occurred, in whole or in part, but
Case 3:19-cv-10041-FLW-TJB Document1 Filed 01/24/19 Page 7 of 10 PagelD: 7

for the actual, alleged or threatened contact with,
exposure to, existence of, or presence of, any “fungi”
or bacteria on or within a building or structure,
including its contents, such damage is barred by the
Fungi or Bacteria exclusion;

om The claims against Top Class are barred from coverage by

the Contractual Liability exclusion; and

h. Top Class has failed to comply with the conditions

precedent to coverage as set forth in the Seneca Policy
by failing to provide timely notice of the Underlying
Action and failing to cooperate with Seneca’s
investigation.

WHEREFORE, Seneca demands judgment that it has no duty under
the Seneca Policy to defend and/or indemnify Top Class for the
claims brought against it in the Underlying Action.

COUNT IT
DECLARATORY JUDGMENT - ALL TECH

24. Seneca incorporates herein by reference the allegations
set forth in paragraphs 1 through 23 as though set forth at length
herein.

25. Pursuant to 28 U.S.C. § 2201, Seneca seeks judgment
declaring that the Seneca Policy does not, for the following
reasons, afford coverage to All Tech for the claims asserted

against it in the Underlying Action:
Case 3:19-cv-10041-FLW-TJB Document1 Filed 01/24/19 Page 8 of 10 PagelD: 8

i. All Tech does not qualify as an insured under the Seneca
Policy;
5. The claims asserted against All Tech in the Underlying

Action do not seek damages for “property damage” as that
term is defined in the Seneca Policy;

k. The claims asserted against All Tech in the Underlying
Action do not seek damages for “property damage” caused
by an “occurrence,” as those terms are defined in the
Seneca Policy;

Ll. Any claim for alleged “property damage” is for “property
damage” that did not take place during the policy period
of the Seneca Policy; cee,

m. Any claim for alleged “property damage” is for “property
damage” to the part of property that must be repaired or
replaced because All Tech’s “work” was incorrectly
performed on it, and/or resulted from damage to the part
of real property that All Tech or its subcontractors had
been working on and arose from those operations, and
therefore is barred by exclusion j(5) and j3(6) contained
in the Seneca Policy;

n. Any claim for “property damage” is for “property damage”
to “your product,” as those terms are defined by the

Seneca Policy, and is barred by exclusion (k) in the

Seneca Policy; and
Case 3:19-cv-10041-FLW-TJB Document1 Filed 01/24/19 Page 9 of 10 PagelD: 9

oO. To the extent any claim is for alleged “property damage”
which would not have occurred, in whole or in part, but
for the actual, alleged or threatened contact with,
exposure to, existence of, or presence of, any “fungi”
or bacteria on or within a building or structure,
including its contents, such damage is barred by the
Fungi or Bacteria exclusion;

26. WHEREFORE, Seneca demands judgment that it has no duty
under the Seneca Policy to defend and/or indemnify All Tech for
the claims brought against it in the Underlying Action.

REQUEST FOR DECLARATORY RELIEF

WHEREFORE, Plaintiff Seneca Specialty Insurance Company
(“Seneca”) prays for judgment in its favor and against Defendants
All Tech Carpentry Contractors, LLC (“All Tech”) and Top Class
Construction, Inc. (“Top Class”) as follows:

a. Declaring that Seneca has no duty under the Seneca
Policy to defend or indemnify Top Class as to the
claims asserted against it in the Underlying Action;

b. Declaring that Seneca has no duty under the Seneca

Policy to defend or indemnify All Tech as to the claims
asserted against it in the Underlying Action; and

c. Awarding attorneys’ fees, costs of suit, and such
other relief as the Court may consider equitable, fair
and proper.

Respectfully submitted:

(re

\

\

 
Case 3:19-cv-10041-FLW-TJB Document1 Filed 01/24/19 Page 10 of 10 PagelD: 10

10

Victoria Allen, Esq.
KENNEDYS CMK LLP

Two Liberty Place

50 S. 16th Street, Suite 2625
Philadelphia, PA 19102

Tel: (267) 479-6700

and

/s/ Gary S. Kull
Gary S. Kull, Esq. (to be
admitted pro hac vice)
Alexa J. Nasta Schmid, Esq.
(to be admitted pro hac vice)
KENNEDYS CMK LLP
120 Mountain View Boulevard
P.O. Box 650
Basking Ridge, NJ 07920
Tel: (908) 848-6300
Attorneys for Plaintiff
Seneca Specialty Insurance
Company

 
